PER CURIAM.
We affirm the final judgments appealed from which were entered by the trial court after a non-jury trial on a claim and counterclaim sounding in negligence on the grounds that (1) the alleged erroneous rulings on various evidentiary matters at trial constituted harmless error in the context of this case, § 59.041, Fla.Stat. (1977), and (2) the finding of no damages on the counterclaim was a permissible conclusion on this record which this court has no authority to upset on appeal in view of (a) the conflicting evidence at trial as to whether the counter-plaintiff sustained any compensable personal damages in the subject accident, Shaw v. Shaw, 334 So.2d 13, 16 (Fla.1976); and (b) the insufficient evidence at trial as to whether the counter-plaintiff sustained any compensable property damages in the subject accident. Travelers Indemnity Co. v. Skyway Marine, Inc., 251 So.2d 327 (Fla. 3d DCA 1971).
Affirmed.